

115 HRES 1179 IH: Congratulating Atlanta United FC for winning the 2018 Major League Soccer championship.
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1179IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Lewis of Georgia (for himself, Mr. Johnson of Georgia, Mr. Carter of Georgia, Mr. Bishop of Georgia, Mr. David Scott of Georgia, Mr. Woodall, Mr. Ferguson, Mr. Collins of Georgia, Mr. Loudermilk, Mr. Graves of Georgia, Mrs. Handel, Mr. Austin Scott of Georgia, and Mr. Allen) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating Atlanta United FC for winning the 2018 Major League Soccer championship.
	
 Whereas, on December 8, 2018, Atlanta United FC won the 2018 Major League Soccer (MLS) Cup championship; Whereas over 70,000 spectators filled Mercedes-Benz Stadium in downtown Atlanta to watch the MLS Cup championship;
 Whereas Atlanta United FC, with goals scored by Josef Martínez and Franco Escobar, defeated the Portland Timbers in the MLS Cup championship match with a score of 2–0;
 Whereas Atlanta United FC, known by their fans as the Five Stripes, won their first MLS Cup championship in only their second season playing in the MLS;
 Whereas Atlanta United FC succeeded in bringing the city of Atlanta its first major professional sports championship in 23 years;
 Whereas the dedicated fans of Atlanta United FC provided vocal strength and support to the club throughout the challenging 2018 MLS season;
 Whereas Atlanta United FC forward Josef Martínez, logging both a goal and an assist during the MLS Cup championship, was named most valuable player by the MLS for his achievements during the 2018 season;
 Whereas Gerardo Martino, head coach of Atlanta United FC, and the entire coaching and technical staff, demonstrated commendable composure and leadership throughout the MLS regular and postseasons;
 Whereas Darren Eales, club president, as well as the executive staff, provided tremendous guidance in leading Atlanta United FC to its first league championship;
 Whereas Arthur M. Blank, Atlanta United FC founder and owner, assembled an outstanding organization; and
 Whereas the entire Atlanta United FC roster deserves recognition for their extraordinary skill, resolve, and perseverance to win the 2018 MLS Cup championship, including Brad Guzan, Franco Escobar, Michael Parkhurst, Greg Garza, Leandro Gonźalez Pirez, Darlington Nagbe, Josef Martínez, Ezequiel Barco, Romario Williams, Miguel Almirón, Eric Remedi, Miles Robinson, José Hernández, Sal Zizzo, Hector Villalba, Chris McCann, Jeff Larentowicz, Brandon Vazquez, Chris Goslin, George Bello, Mikey Ambrose, Lagos Kunga, Julian Gressel, Alec Kann, Jon Gallagher, Mitch Hildebrandt, Andrew Wheeler-Omiunu, Oliver Shannon, Andrew Carleton, and Kevin Kratz: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates Atlanta United FC and its dedicated fans on winning the 2018 Major League Soccer Cup championship;
 (2)recognizes the contributions of the Atlanta United FC players, coaches, and leadership of the organization; and
 (3)joins with the people of Atlanta and soccer fans everywhere in celebrating Atlanta United FC’s first championship victory.
			